Citation Nr: 1717832	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  14-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for the residuals of burns.

2.  Entitlement to service connection for the residuals of burns.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for depression.

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to August 1993, including service in Southwest Asia from August 1990 to March 1991.  He had additional military reserve and national guard service from August 1993 to November 1995, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the VARO in Wichita, Kansas.

Although the RO reopened and adjudicated on the merits the residuals of burns and depression service connection issues, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included on the title page the issues of whether new and material evidence has been submitted to reopen these claims for service connection.  The reopened acquired psychiatric disorder claim has been revised on the title page to consider all applicable diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  An unappealed January 2009 rating decision denied service connection for depression and denied reopening a service connection claim for residuals of burns.

2.  Evidence added to the record since the January 2009 rating decision raises a reasonable possibility of substantiating the previously denied claims.

3.  The Veteran failed to report for a scheduled VA examination in conjunction with his reopened service connection claim for the residuals of burns and good cause for his failure to report has not been shown.

4.  An acquired psychiatric disorder, including depression and PTSD, was not manifest during active service, a psychoses was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present acquired psychiatric disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for depression and denied reopening a claim for entitlement to service connection for the residuals of burns, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence was received, and the claims for entitlement to service connection for depression and the residuals of burns is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The reopened claim for entitlement to service connection for the residuals of burns is denied as a matter of law.  38 C.F.R. § 3.655 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, including depression and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in October 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  There is no evidence of any additional existing pertinent records.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a reopened claim shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2016).  

When a veteran misses a scheduled examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

VA records show that in June 2013 the Veteran failed to report for an examination scheduled in connection with his reopened claim for service connection for residuals of burns.  There is no indication that he was not adequately notified of the examination and he has provided no reason for his failure to attend.  No further action as to this matter is required.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Records show he reported for a June 2013 examination scheduled in connection with his service connection psychiatric disorders claim.  VA medical opinions obtained as to these matters are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although a VA group therapy report dated May 19, 2014, indicates symptoms related to service-connected PTSD and MST (military sexual trauma), the overall record demonstrates this report was erroneous.  As there is no other indication of MST in the record, no further action as to this matter is required.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A January 2009 rating decision denied service connection for depression and denied reopening a service connection claim for the residuals of burns.  The RO, in essence, found that there was no evidence relating the Veteran's depression to active service and that no new evidence demonstrating a current disability associated with third degree burns sustained during national guard service.  As the Veteran did not appeal nor was new and material evidence received within a year of that decision, the determinations as to these matters became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence added to the record since the January 2009 rating decision includes additional information from the Veteran concerning his claims and additional pertinent treatment and examination reports.  In statements provided in support of his claims the Veteran asserted that he had burns scars as a result of a heavy equipment incident and depression associated with that injury.  Medical reports added to the record include skin evaluations and diagnoses of depression and major depressive disorder.  This evidence was not previously considered and it raises a reasonable possibility of substantiating the claims.  The previously denied claims are reopened.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  


Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see, Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

Residuals of Burns

The Veteran's claim for service connection for residuals of burns was reopened based on receipt of evidence documenting burns in service as well as current symptomatology.  A VA examination was scheduled in June 2013 for an opinion as to whether there were any present disabling residuals of burns the Veteran sustained during ACDUTRA service in June 1994.  The Veteran failed to report for the examination and he has provided no reason for his failure to attend.  

Medical records show the Veteran was treated for third-degree burns to the posterior left lower extremity and second-degree burns to the left posterior arm, shoulder, and back.  However, there is insufficient medical evidence as to a present residual disability for an adequate adjudication of the issue.  The express purpose of the scheduled examination was to determine whether the Veteran had residuals of the burn injury (i.e., present disability).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

The Veteran has provided no explanation for his failure to report for the June 2013 VA examination associated with this claim.  The Board is satisfied that he received notice and finds that he failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the reopened service connection claim for the residuals of burns on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, including depression and PTSD, as a result of service.  He has asserted that he developed depression and PTSD as a result of an accident involving burns he sustained while operating heavy equipment during a period of ACDUTRA service in June 1994.  

Service treatment records are negative for complaint, treatment, or diagnosis related to an acquired psychiatric disorder.  The Veteran denied having or having ever had depression or excessive worry or nervous trouble of any sort in his June 1993 report of medical history at separation from active service.  An examination at that time included a normal clinical psychiatric evaluation.  Service reports and treatment records dated in June 1994 show the Veteran sustained injuries in the line of ACDUTRA duty, including third-degree burns, to the posterior left lower extremity, arm, shoulder, and back as a result of a fire while operating heavy equipment.  Private hospital reports dated in June 1994 demonstrate treatment for burns and pain control.

VA treatment records dated in September 2007 noted the Veteran was seen for medication management and provided a diagnosis of recurrent major depressive disorder.  It was noted his divorce was final and he was okay with it.  Subsequent VA treatment records include diagnoses of major depressive disorder, PTSD, and substance use disorder without opinion as to etiology.  

SSA records dated in June 2013 included diagnoses of alcohol/substance addiction disorders and anxiety disorders.  No opinions as to etiology were provided.

VA PTSD examination in June 2013 included diagnoses of recurrent mild major depressive disorder and alcohol dependence, but the examiner found the criteria for a diagnosis of PTSD were not met.  It was noted the Veteran was not a reliable historian, that his answers were vague and superficial, and that his alcohol abuse predated his entry into military service.  Reference was made to the Veteran's report that his symptoms began in 1994 and included terrible dreams four to five times per week, insomnia, depression, anxiety, paranoia, feelings of hopelessness, and isolations from others.  The stressor identified was described as witnessing vehicles on fire, babies on fire, and people missing limbs during his tour in Saudi Arabia driving a fuel truck.  He also stated, in essence, that he had shot at enemy combatants who shot at him.  Treatment records dated from March 2000 documenting diagnoses of substance abuse (Methamphetamine, per patient report), depression, and major depressive disorder were summarized in the report.  

A September 2013 VA medical opinion based upon a review of the record found that it was less likely that the Veteran's depression and alcohol dependency were proximately due to the burns verified as occurring during ACDUTRA service.  The examiner noted that the treatment records were silent for evidence of depression, emotional difficulty, or substance abuse related to burns and that service treatment records were silent for any depression or alcohol problems.  

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder, including depression and PTSD, did not manifest during service.  There is also no evidence that a psychosis manifested within a year of his discharge from active service.  The Veteran's reported stressors associated with his having witnessed traumatic events during active service in Saudi Arabia and his traumatic burn injuries are supported by the evidence of record and consistent with the circumstance of his service.  However, the preponderance of the evidence fails to establish that a present an acquired psychiatric disorder is etiologically related to service.  The June 2013 and September 2013 VA opinions in this case are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's assertion that he has present acquired psychiatric disorders, including depression and PTSD, as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The medical significance of symptoms and chronicity are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  However, there is no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, including depression and PTSD, is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.









	(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen a service connection claim for the residuals of burns is granted.

Entitlement to service connection for the residuals of burns is denied.

The application to reopen a service connection claim for depression is granted. 

Entitlement to service connection for an acquired psychiatric disorder, including depression and PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


